DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants' amendments/arguments filed 02/28/2022 to the claims have been considered but they mooted in view of the new ground(s) of rejection presented in this Office action as necessitated by the amendments to the claims.
Claim 1 has been amended to overcome the rejection of the claim as being indefinite under 35 U.S.C. 112(b).
Claim 15 has been amended to overcome the claim objection.
The abstract filed 02/28/2022 is entered.
The IDS 04/08/2022 filed is entered.
Claims 1 – 7 and 9 – 16 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim 1 recites a communication path control device, comprising: a central processing unit (CPU) configured to… The claimed features of claim 1 are insufficient for claiming a “machine” type claim and the claim is not meeting the requirement of a machine because it has only one element (ex: a central processing unit (CPU)).  According to MPEP section 2106.03 (I), a machine is a concrete thing, consisting of parts, or of certain devices and combination of devices.  The languages introduced in claim 1 lack the plurality of parts and/or combination of devices to perform the claimed functions.  

	 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 9, 10, and 13 – 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lewis et al. (Pub. No.: US 2003/0191856).
 	Regarding claim 1, Lewis discloses a communication path control device, comprising: a central processing unit (CPU) (see Fig. 2, para. 0016 – 0017, 0031 – 0034, module 36 with a processor) configured to: determine path information for controlling a path for transmission of data to a plurality of communication devices, based on an amount of delay in the transmission of the data (see para. 0048, receiving status information for a plurality of wired network paths/a plurality of radio frequency paths comprising latency), wherein the plurality of communication devices are connected by a wired path or a wireless path (see para. 0016, 0018, a plurality of wireless network paths and a plurality of wired network paths), and the data addressed to the plurality of communication devices is sequentially forwarded through one of the wired path or the wireless path (see para. 0015 - 0018, directing data traffic in a wireless network and a wired network through the plurality of paths), and transmit the path information to the plurality of communication devices through one of the wired path or the wireless path (see para. 0015 – 0019, status information for a plurality of wired network paths and for each of a plurality of radio frequency paths are transmitted).  
	Regarding claim 7, Lewis discloses wherein the path information includes information for controlling a communication unit that performs communication between the plurality of communication devices (see Fig. 2, para. 0033, radio transceivers 26 for communication between modules 36).  
	Regarding claim 9, Lewis discloses wherein the communication path control device is in a specificPage 5 of 15Application No. 17/250,401 Reply to Office Action of December 1, 2021communication device that functions as a master to the plurality of communication devices (see Fig. 2, para. 0031 – 0033, module 36 with ADP 23 and NAM 32 for determining the best route to assign traffic and switch the traffic according to the most efficient path).  
	Regarding claim 10, Lewis discloses wherein a set of communication devices of the plurality of communication devices includes a wireless communication unit that performs wireless communication between the set of communication devices, and the path information includes information for the wireless path via the wireless communication unit for forwarding the data from a specific communication device that functions as a master to the set of communication devices to which the data is addressed (see Fig. 2, a plurality of modules 36 that perform communication, para. 0032, module 36 radio transceivers 26 and NAM 32 which measures and monitors the network traffic load and demand, as well as other parameters that are used to determine the best route to assign traffic through).  
	Regarding claim 13, Lewis discloses wherein the CPU is further configured to determine the path information, based on a transmission direction (see para. 0039 – 0040, NAM 32 is to make routing decisions based on the information (ex: status of the paths and status of the network traffic) that it receives and to route traffic via the least busy, fastest path to and from the customer).  
	Regarding claim 14, Lewis disclose wherein the CPU is further configured to: acquire a communication state of the plurality of communication devices; and determine the path information, based on the acquired communication state (see para. 0032, The NAM 32 is used to maximize network efficiency and limit network latency by determining which of the associated routes are the least busy or not available at all, in which case the NAM 32 routes around the problem and issues a network alarm. The NAM 32 measures network traffic, as well as, RF radio transceiver signal strength and throughput data rates and uses this information to switch the traffic accordingly to the most efficient path).  
	Regarding claim 15, Lewis discloses a communication path control method, comprising: determining path information for controlling a path for transmission of data to a plurality of communication devices, based on an amount of delay in the transmission of data (see para. 0048, receiving status information for a plurality of wired network paths/a plurality of radio frequency paths comprising latency), wherein the plurality of communication devices are connected by a wired path or a wireless path (see para. 0016, 0018, a plurality of wireless network paths and a plurality of wired network paths), and the data addressed to the plurality of communication devices is sequentially forwarded through one of the wired path or the wireless path (see para. 0015 - 0018, directing data traffic in a wireless network and a wired network through the plurality of paths); and transmitting the path information to the plurality of communication devices through one of the wired path or the wireless path (see para. 0015 – 0019, status information for a plurality of wired network paths and for each of a plurality of radio frequency paths are transmitted).  
	Regarding claim 16, Lewis discloses a communication path control system, comprising: a plurality of communication devices, wherein the plurality of communication devices are connected by a wired path or a wireless path (see para. 0016, 0018, a plurality of wireless network paths and a plurality of wired network paths), and data addressed to the plurality of communication devices is sequentially forwarded through one of the wired path or the wireless path (see para. 0015 - 0018, directing data traffic in a wireless network and a wired network through the plurality of paths); and a central processing unit (CPU) (see Fig. 2, para. 0016 – 0017, 0031 – 0034, module 36 with a processor) configured to: determine path information for controlling a path for transmission of the data to the plurality of communication devices, based on an amount of delay in the transmission of the data (see para. 0048, receiving status information for a plurality of wired network paths/a plurality of radio frequency paths comprising latency); and Page 8 of 15Application No. 17/250,401Reply to Office Action of December 1, 2021transmit the path information to the plurality of communication devices through one of the wired path or the wireless path (see para. 0015 – 0019, status information for a plurality of wired network paths and for each of a plurality of radio frequency paths are transmitted).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (Pub. No.: US 2003/0191856) in view of Nakayama (US Pub. No. 2007/0230494).
	Lewis does not disclose the claimed features as recited in claim 2.
	Regarding claim 2, Nakayama discloses wherein the plurality of communication devices are connected in series by the wired path,Page 3 of 15Application No. 17/250,401 Reply to Office Action of December 1, 2021the data is sequentially forwarded from a specific communication device that functions as a master to the plurality of communication devices, and the data turns around at a communication device, of the plurality of communication devices, located at a distal end, and returns to the specific communication device (see para. 0021, the packet circulates through the ring of the nodes and then returns to the master node…).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Lewis, and have the features, as taught by Nakayama, in order to consider transmission delay times in the system and the output times of audio signals from nodes are corrected, thereby correcting the phase difference of all the nodes in the system, as discussed by Nakayama (para. 0003), which is to improve the efficiency of the communication system.
 
Claims 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (Pub. No.: US 2003/0191856) in view of Murakami et al. (US Pub. No. 20152/0381473).
	Lewis does not disclose the claimed features as recited in claims 3, 5, and 6.
	Regarding claim 3, Murakami discloses wherein a set of communication devices of the plurality of communication devices includes a wireless communication unit that performs wireless communication between the set of communication devices, and the path information includes information for switching communication between the set of communication devices from the wired path to the wireless path via the wireless communication unit (see Fig. 3, wireless communication interface has higher priority than wired communication interface so it will be chosen for communication, para. 0058, the switcher 3 may select a communication path having high priority from among the communication paths having new path information as the communication path used to transmit the communication data). 
	Regarding claim 5, Murakami discloses wherein the CPU is further configured to transmit control information for the wireless communication to the set of communication devices (para. 0023 – 0026, 0037, 0042, various kinds of information are transmitted between a plurality of communication devices according to a communication path including the path information such as priority information).  
	Regarding claim 6, Murakami discloses wherein the control information includes information on at least one of a communication resource, a modulation scheme, a signal waveform, a coding rate, data retransmission, or a transmission weight (para. 0023 – 0026, 0037, 0042, various kinds of information are transmitted between a plurality of communication devices according to a communication path including the path information such as priority information). 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Lewis, and have the features, as taught by Murakami, to switch communication path in order to alleviate failure of data communication, as discussed by Murakami (para. 0056).
	

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (Pub. No.: US 2003/0191856) in view of Murakami et al. (US Pub. No. 20152/0381473) and further in view of Segel (EP 1562390A1).
	Lewis and Murakami do not disclose the claimed features as recited in claim 4.
Regarding claim 4, Segel discloses wherein the path information includes information for switching the communication between the set of communication devices from the wired path to the wireless path when the wired path has malfunctioned (see abstract, a broadband access connection carried over a wireline link is backed-up by a wireless connection when the wireline link has a fault…). 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Lewis and Murakami, and have the features, as taught by Segel, in order to back up a wireline link by a wireless connection when there is a fault to create a high availability communication channel, as discussed by Segel (abstract).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (Pub. No.: US 2003/0191856) in view of Prakash et al. (US Pub. No. 2017/0308412).
Regarding claim 11, Lewis discloses wherein a set of communication devices of the plurality of communication devices includes a wireless communication unit that performs wireless communication between the set of communication devices (see Fig. 2, para. 0016, 0018, a plurality of wireless network paths for communication by the plurality of modules 36 with transceivers 26).
	Lewis does not disclose the following claimed features: regarding claim 11, the path information includes information for the transmission of data from a specific communication device that functions as a master to the set of communication devices, and the transmission of data from the set of communication devices through the wired path in parallel.
Regarding claim 11, Prakash discloses the path information includes information for the transmission of data from a specific communication device that functions as a master to the set of communication devices, and the transmission of data from the set of communication devices through the wired path in parallel (see para. 0017, exchanging of data according to Ethernet…allows data to be physically transferred through parallel communication channels). 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Lewis, and have the features, as taught by Prakash, in order to improve operation of computerized manufacturing intelligence systems by reducing extra and unnecessary utilization of processor resources and network bandwidth while flexibly handling unpredictable data issues, as discussed by Prakash (para. 0003).
 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (Pub. No.: US 2003/0191856) in view of Masterson et al. (US Patent No. 8,050,289).
Regarding claim 12, Lewis discloses wherein a set of communication devices of the plurality of communication devices includes a wireless communication unit that performs wireless communication between the set of communication devices (see Fig. 2, para. 0016, 0018, a plurality of wireless network paths for communication by the plurality of modules 36 with transceivers 26).
	Lewis does not disclose the following claimed features: regarding claim 12, the path information includes information for the transmission of data through the wired path for high-priority information and through the wireless path for low-priority information.
	Regarding claim 12, Masterson discloses the path information includes information for the transmission of data through the wired path for high-priority information and through the wireless path for low-priority information (see col. 7, lines 30 – 40, The data scored with a high priority are sent over the most reliable communication channels (e.g., Ethernet). Conversely, the data scored as having a lower priority are sent over less reliable communication channels (e.g., a wireless communication channel)). 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Lewis, and have the features, as taught by Masterson, in order to transmit media items across media devices that allows the user to experience the media item even when there are disruptions or interferences in a communication channel, as discussed by Masterson (col. 2 lines 33 - 35).
 

					Pertinent Prior Arts

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Weil et al. (US Pub. No. 2002/0093954), in the same field of endeavor as the present invention, disclose failure protection in a communications network.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571) 270-5139.  The examiner can normally be reached on Monday to Friday, from 7:30 am to 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on ((571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473